NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       NOV 22 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    18-50259

                Plaintiff-Appellee,             D.C. No. 3:17-cr-01652-LAB-1

 v.
                                                MEMORANDUM*
SIMON GUTIERREZ-CORTEZ, AKA Juan
Miguel Menchaco-Lopez,

                Defendant-Appellant.

                   Appeal from the United States District Court
                     for the Southern District of California
                    Larry A. Burns, District Judge, Presiding

                          Submitted November 18, 2019**

Before:      CANBY, TASHIMA, and CHRISTEN, Circuit Judges.

      Simon Gutierrez-Cortez appeals from the district court’s judgment and

challenges the 42-month sentence imposed following his guilty-plea conviction for

attempted reentry of a removed alien, in violation of 8 U.S.C. § 1326. Pursuant to

Anders v. California, 386 U.S. 738 (1967), Gutierrez-Cortez’s counsel has filed a


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
brief stating that there are no grounds for relief, along with a motion to withdraw

as counsel of record. Gutierrez-Cortez has filed a pro se supplemental brief, and

the government has filed an answering brief.

      Gutierrez-Cortez waived his right to appeal his sentence. Our independent

review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80 (1988), discloses

no arguable issue as to the validity of the waiver. See United States v. Watson, 582
F.3d 974, 986-88 (9th Cir. 2009). We accordingly dismiss the appeal except as to

standard conditions four, five, and thirteen, which are unconstitutionally vague.

See United States v. Evans, 883 F.3d 1154, 1162-64 (9th Cir.), cert. denied, 139 S.

Ct. 133 (2018); see also Watson, 582 F.3d at 977 (an appeal waiver does not bar a

constitutional challenge to a supervised release condition). We vacate supervised

release conditions four, five, and thirteen and remand to the district court with

instructions to impose whatever alternative conditions it deems appropriate.

      Counsel’s motion to withdraw is GRANTED.

      DISMISSED in part; VACATED in part; REMANDED with

instructions.




                                          2                                    18-50259